UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4972


UNITED STATES OF AMERICA

                Plaintiff - Appellee

     v.

COLEY TERRANCE HOLMAN

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:12-cr-00072-WO-1)


Submitted:   May 6, 2013                        Decided:   May 9, 2013


Before KING and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William S.
Trivette, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.  Ripley Rand, United States Attorney,
T. Nick Matkins, Special Assistant United States Attorney,
Bethany Corbin, Third Year Law Student, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Coley Terrance Holman pled guilty in accordance with a

written plea agreement to possession of a firearm by a convicted

felon,   18    U.S.C.    § 922(g)    (2006).        He   was   sentenced       to   186

months   in    prison.      Holman   now     appeals,      arguing     that    he   was

improperly sentenced as an armed career criminal because the

indictment     did   not    charge   a   violation       of    the     Armed   Career

Criminal Act (ACCA), 18 U.S.C. § 924(e) (2006).                  We affirm.

              As   Holman   acknowledges       in    his      brief,    controlling

circuit precedent defeats his claim.                 We have held that prior

convictions used as the basis for sentencing a defendant as an

armed career criminal need not be charged in the indictment or

proven to a jury beyond a reasonable doubt.                     United States v.

Cheek, 415 F.3d 349, 352 (4th Cir. 2005).

              We accordingly affirm.         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                              AFFIRMED




                                         2